Citation Nr: 9904170	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a right eye disorder, 
secondary to a service connected left eye disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to February 
1945.

This appeal arose from a June 1997 RO rating decision, which 
denied the veteran's claim of entitlement to service 
connection for a right eye disorder, secondary to a service 
connected left eye disorder.  


REMAND

The veteran's August 1997 VA Form 9, substantive appeal, 
reveals his response to exercise his right to appear before a 
Travel Board, at the RO.  Thereafter, the veteran appeared 
before a December 1997 RO Hearing.  In response to a 
September 10, 1998 RO letter related to a scheduled October 
13, 1998 Videoconference (VC) hearing before the Board of 
Veterans' Appeals (Board), the veteran submitted an  
acceptance letter dated September 14, 1998 that was received 
by the RO on September 21, 1998.

Thereafter, the veteran failed to appear for his scheduled 
October 1998 VC hearing.  
Subsequent correspondence of record reflects the RO's desire 
to have the veteran's claim folder returned to reschedule a 
Travel Board, in lieu of a video conference as previously 
requested.  As an appellant is entitled to a hearing if one 
is requested, this matter must now be referred to the RO for 
appropriate procedural action to provide the veteran the 
opportunity to present testimony before the Board.  38 C.F.R. 
§ 20.700 (1998).

Under the circumstances, the undersigned finds that a REMAND 
is warranted in order to comply with the veteran's rights of 
due process found at 38 C.F.R. § 20.700 (1998).  The RO 
should complete the following action:

The RO should schedule the veteran for the next available 
hearing before a traveling member of the Board of Veterans' 
Appeals.  Thereafter, the case should be returned to the 
Board for final adjudication.
  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -


